In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Dutchess County, entered May 22, 1978, which granted the writ and directed that the petitioner be released forthwith from the custody and control of the New York State Department of Correctional Services. Judgment reversed, on the law and the facts, without costs or disbursements, proceeding dismissed, and petitioner is directed to surrender himself to the Superintendent of the Green Haven Correctional Facility. Under the circumstances of this case, habeas corpus relief was not proper. Hopkins, J. P., Damiani, Shapiro and Margett, JJ., concur.